UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6768



CHRISTOPHER A. ODOM,

                                              Plaintiff - Appellant,

          versus


WALMART; WALMART INSURANCE POLICY HOLDER;
STEPHEN KEY; JUD WOODY; GLEN CHURCHILL; RONNIE
COHURST; JUDGE LEAH; ADAM L. HAMPTON; JUANITA
RILEY;   LINDA   F.  ARMSTRONG;   CLAYTON   C.
WILLIAMS; JANE P. HANAHAN; PAUL J. MCDERMOTT;
FLORINTINE JACINTH; GINA L. ROBERTSON; PAMELA
W. NOTO; DOROTHY HAYENES; JANET T. TEMPLE;
ANTHONY C. MILLIGAN; BARBARA M. BRANTLEY; SEAN
HETHINGTON; WITCOMB,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:07-cv-00247-PMD)


Submitted:   September 13, 2007       Decided:   September 19, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher A. Odom appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint without prejudice.

We   have   reviewed     the   record     and    find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See   Odom   v.    Walmart,    No.    2:07-cv-00247-PMD       (D.S.C.

April 24, 2007).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -